Citation Nr: 0926537	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1967 and from May 1968 to April 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefits sought.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a cervical spine disorder was present in service; that 
any current cervical spine disorder is related to service; 
and that any cervical spine disorder constituting organic 
disease of the nervous system manifested to a compensable 
degree within a year following separation from active duty.

2.  The Veteran's service-connected disabilities preclude him 
from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated during military service; and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The criteria for a total rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
3.342, 4.16 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in a number of 
letters sent to the Veteran between April 2001 and January 
2008.  Those letters in combination notified the Veteran of 
the requirements to establish entitlement to service 
connection; of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim; and of the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  The letters provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the holding in Dingess/Hartman.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The claims file contains 
service treatment records, VA and private treatment records, 
including VA examination reports, and the Veteran has not 
indicated any records outstanding that need to be obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Given the favorable disposition of the TDIU issue decided 
below, any possible deficiencies in the duty to notify and to 
assist with respect to the current appellate review of those 
claims constitute harmless error and will not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II.  Service Connection for a Cervical Spine Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Service treatment records show no evidence in service of any 
cervical spine injury or disease.  None of these records show 
any complaints or findings referable to the claimed cervical 
spine disorder. 

At the April 1986 retirement examination, the Veteran did not 
report having had any cervical spine or neck problems or 
upper extremity neurological symptomatology.  On examination 
there were diagnoses of alcohol neuropathy and probable 
midline cerebellum degeneration, and benign essential tremor, 
associated with the upper extremities.  There were no 
findings that these conditions were due to any cervical spine 
condition; nor were there any findings or diagnosis of a 
cervical spine disorder or of any cervical spine-related 
neurological symptomatology.  

After service the first medical evidence of any cervical 
spine disorder is contained in a March 1992 military medical 
treatment record showing the veteran was seen for a follow-up 
after a motor vehicle accident four days earlier.  The 
Veteran reported having increased neck pain after he began to 
do work the day before the present treatment visit.  The 
assessment was whiplash.  

A military medical treatment record in April 1992 shows that 
the Veteran was seen for complaints associated with neck 
injury due to a car accident in March 1992.  The assessment 
at that time was status post injury (cervical strain).

In a January 1993 private consultation report, N. Reddy, 
M.D., noted that the Veteran keeps his neck slightly bent to 
the right, probably compensating partial fourth cranial nerve 
deficiency.  After examination the report includes 
impressions of hyperreflexia suggestive of probably cervical 
spinal cord involvement; and in light of his nystagmus and 
hyperreflexia, we need to rule out Arnold-Chiari 
malformation.  An MRI scan of the brain with attention to the 
cervical-medullary junction was planned to exclude a finding 
of any Arnold-Chiari malformation.  An MRI the following day 
in January 1993 showed no evidence for Arnold-Chiari 
malformation.

The reports of a VA examinations of the spine in November 
1993, January 1996, September 1999, and February 2006, and 
neurological examination in September 1999, contain no 
complaints or findings referable to the cervical spine. 

Private treatment records show that the Veteran was seen in 
September 2003 for complaints of left shoulder pain, painful 
pickup with left arm, and elbow pain; along with losing 
strength in the left arm.  The assessment at that time 
included diabetes mellitus; epicondylitis; and rule out 
cervical disk.  In December 2003 the Veteran was seen for 
complaints of persistent pain regarding the left side of his 
body.  At that time the assessment was possible cervical disk 
myelopathy.

Private medical records of treatment in 2004 and 2005 show 
the following.  The Veteran underwent a C3 to C7 cervical 
decompression and fusion in June 2004.  In December 2004 the 
Veteran was seen regarding complaints of neck pain following 
a motor vehicle accident in which he was "rear ended" a few 
days before in November 2004.  At that time the assessment 
was (1) to rule out cervical myelopathy with left arm palsy; 
and rule out sympathetic reflex dystrophy of the left arm; 
and (2) motor vehicle accident with cervical strain. When 
seen in April 2005, the assessment was that the Veteran 
continued to have significant stiffness in the left hand; and 
had electrical studies showing C5 to T1 polyradiculopathy.

A June 2008 VA primary care note includes notation of a 
medical history of status post posterior cervical laminectomy 
and foraminotomies C3 through C7 with bilateral 
posterolateral arthodesis and implantation of lateral mass 
screws and rods placement, complicated with cervical wound 
infection.

On review of the evidence of record, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a cervical spine disorder.  The 
service treatment records show no indication in service of 
any injury or complaints referable to the cervical spine.  

There is also no evidence of any cervical spine neurological-
related residual constituting organic disease of the nervous 
system manifested to a compensable degree within the first 
year after service so as to warrant service connection on the 
basis of the relevant regulatory presumption.  See 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In fact, the earliest medical evidence after service showing 
treatment for complaints associated with the cervical spine, 
is found in medical treatment records in March 1992 (six 
years after service) after the Veteran sustained a whiplash 
injury resulting in neck pain.  There are no further 
complaints after that until another eleven years, in 
September 2003 when the Veteran reported associated 
complaints ultimately diagnosed as C5 to T1 
polyradiculopathy.

The fact that post-service medical records show no indication 
of any cervical spine condition for such an extended period 
after service is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the Veteran's 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).

None of the treatment records after service contain an 
opinion or evidence otherwise that tends to link the claimed 
cervical spine condition to service as residual of any injury 
or disease during service.  The only indications of neck 
injuries are associated with records of treatment long after 
service showing the Veteran was treated for cervical spine 
complaints following two motor vehicle accidents, one in 
March 1992 and the other in November 2004.

The veteran essentially claims that he has a cervical spine 
disorder related to service.  These assertions, standing 
alone, however, are insufficient to establish service 
connection for the claimed disorder.  Though the veteran is 
competent to describe associated symptoms, he is not 
qualified to make a diagnosis or opinion as to etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In short, the preponderance of the competent medical evidence 
is against the veteran's claim that he has a cervical spine 
disorder due to service.  Therefore, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Total Disability Rating Based on Individual 
Unemployability Due to Service-Connected Disabilities  (TDIU)

The Veteran claims entitlement to a TDIU rating on the basis 
that as a result of impairment caused by the symptoms of his 
service-connected disabilities, he is unable to follow a 
substantially gainful occupation.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).  

For the purposes of establishing whether there is one 
disability ratable at 60 percent, or if more than one 
disability, establishing if there is one disability ratable 
at 40 percent, as pertinent here, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor if applicable, (2) 
disabilities resulting from a common etiology or a single 
accident, or (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, etcetera.  Id.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the Veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is currently in effect for the following 
disabilities: 

(1)  familial tremor, currently rated as 30 percent 
disabling; 
(2)  chronic prostatitis, currently rated as 20 percent 
disabling;
(3)  diabetes mellitus, type II, currently rated as 20 
percent disabling;
(4)  chronic lumbosacral strain, currently rated as 20 
percent disabling;
(5)  polyneuropathy of left lower extremity associated 
with diabetes mellitus, type II, currently rated as 20 
percent disabling;
(6)  polyneuropathy of right lower extremity associated 
with diabetes mellitus, type II, currently rated as 20 
percent disabling;
(7)  chronic strain, left knee, currently rated as 10 
percent disabling;
(8)  tinnitus, currently rated as zero percent 
disabling;
(9)  meralgia paresthetica, bilateral, currently rated 
as zero percent disabling; and
(10)  hearing loss of the left ear, currently rated as 
zero percent disabling;

After combining these ratings under 38 C.F.R. § 4.25, the 
Veteran does meet the minimum schedular threshold requirement 
(of a combined disability rating of 70 percent or more).  38 
C.F.R. § 4.16(a), (b).  Thus, the Veteran does meet the 
minimum schedular requirements to be considered for a TDIU.  
Id.  

Therefore, the remaining question is whether the service-
connected disabilities, in and of themselves, preclude the 
Veteran from securing or following a substantially gainful 
occupation. See 38 C.F.R. § 4.16(a).  

Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Although neither 
the United States Code nor the Code of Federal Regulations 
offers a definition of "substantially gainful employment," VA 
Adjudication Procedure Manual, M21- 1, Part VI, para. 
7.09(a)(7) defines that term as "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the Veteran resides."  Further, marginal employment, 
defined as an amount of earned annual income that does not 
exceed the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 
(2000).
  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough for a 
grant of a TDIU.  In itself, a disability rating is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  But the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Id.  If he is not so capable, then a grant of TDIU is 
warranted; not otherwise.

In the Veteran's November 2005 Application for Increased 
Compensation Based on Unemployability (claim for TDIU), he 
indicated that he was prevented from securing or following 
any substantially gainful occupation primarily due to his 
service-connected nervous tic and knees, and due to his 
cervical strain.  He reported that he completed four years of 
high school education.  He reported that he last worked full-
time in January 1992, when he became too disabled to work due 
to the effects of his service-connected disabilities. 

The Board has reviewed and considered all of the competent 
medical evidence on file, which includes the reports of VA 
and private treatment records (including records associated 
with a Social Security Administration claim), and reports of 
VA examinations.  A summary of VA and private treatment and 
examination findings and/or opinions material to the claim on 
appeal are discussed below.

A July 1997 statement from Hong Jun Kim, M.D., contains the 
following findings and opinion.  The Veteran had had terminal 
cirrhosis with multiple complications, and then underwent a 
liver transplant.  Postoperatively he recovered steadily, but 
developed severe leg pain and was unable to ambulate in any 
significant distance.  

Dr. Kim further stated that a workup showed severe lumbar 
stenosis; and due to other underlying medical conditions, the 
Veteran was treated conservatively.  The Veteran developed 
severe weight gain due to immunosuppressive medication.  His 
blood sugar had been fluctuating and had been unstable 
including a hypoglycemic episode.  The Veteran had been 
experiencing severe easy fatigue and had had trouble 
maintaining usual daily activities without frequent rest.  
The Veteran's essential tremor had been progressively 
worsening and he was unable to sign his name steadily due to 
tremor.  Dr. Kim concluded with an opinion that for the above 
reasons, it was his impression that the Veteran was not able 
to work or obtain any meaningful employment.

In a January 1999 statement, Dr. Kim noted the following.  
The veteran had severe exogenous morbid obesity and tremor.  
The Veteran had alcohol induced terminal cirrhosis and 
subsequently underwent a liver transplant, and had been on 
immuno- suppressive prescriptions.  The Veteran had severe 
lumbar stenosis and radiculopathy, and he had difficulty 
walking due to pain.  Dr. Kim opined that due to his multiple 
medical conditions, the veteran was not able to obtain or 
maintain any meaningful employment.

The report of a December 2005 VA neurologic examination 
addresses the evaluation of the Veteran's service-connected 
tremor, diagnosed as essential tremor involving both hands 
and head.  At the end of the examination report the examiner 
opined that there was no evidence of functional loss as a 
result of the tremor; and that the veteran was able to 
perform his activities of daily living.

The report of a February 2006 VA examination of the spine 
shows that after examining the Veteran for his service-
connected chronic lumbosacral strain, the examiner opined 
that the Veteran had limitation in prolonged standing, 
walking, bending, stooping, and lifting heavy weight.  The 
examiner also opined that the Veteran had limitation in 
frequent bending, stooping, and lifting heavy weight, but 
there was no evidence of additional limitation due to pain, 
further loss of motion, incoordination, weakness, flare-up, 
or lack of endurance after repetitive motion.  

The examiner opined that the Veteran's occupational base 
would be restricted in an occupation requiring prolonged 
standing, walking, bending, stooping, and lifting heavy 
weight; and that the Veteran can be employable in a sedentary 
work capacity.

The report of a February 2006 VA general medical examination 
shows that on examination, the examiner made the following 
pertinent findings: the Veteran was definitely morbidly 
obese; his dominant hand was the right one but his left hand 
was completely nonfunctioning; and, the Veteran's posture and 
gait included an unsteady walk and he could walk only a short 
distance though he did not need any kind of cane or assistive 
device.  

After examination, the report contains a diagnosis that the 
Veteran had multiple medical problems including the following 
main reasons he was unemployable: morbid obesity; liver 
transplant, on immunosuppressive medications with some 
complications; and continuing problem with his lumbosacral 
spine area, status post surgery.  The examiner concluded with 
an opinion that the Veteran was definitely unemployable.

The report of a December 2007 VA neurological disorders 
examination shows that after examination the report contains 
diagnoses of essential tremor; meralgia paresthetica; and 
polyneuropathy into extremities, more likely than not due to 
diabetes.  The examiner concluded with the following opinion.  
The meralgia and sensory neuropathy would not interfere with 
employability.  The unsteadiness, which is more likely than 
not a cerebellar degeneration, would keep the Veteran from 
work requiring balance or climbing, and the essential tremor 
would make him unemployable for any work requiring use of the 
hands.

The report of a December 2007 VA joints examination of the 
Veteran's knees shows that after examination the report 
contains a diagnosis of bilateral knee chronic strain, 
chondromalacia and degenerative joint disease.  The examiner 
noted that the Veteran had difficulty with steps and going up 
and down hills.  The examiner opined that there was 
additional functional loss of five degrees of range of motion 
due to pain after repetitive use.

The report of a December 2007 VA examination for diabetes 
mellitus shows that after examination the report contains 
diagnoses of: (1) diabetes type 2, on insulin; at present, 
known complications are only some neurological complications 
like peripheral neuropathy; and (2) sexual dysfunction or 
erectile dysfunction.  The examiner noted that the Veteran 
had no restriction of activities due to diabetes, but that he 
cannot do much due to his obesity.

The report of a January 2008 VA genitourinary examination 
shows that after examination the examiner noted that there 
was no evidence of renal dysfunction or malignancy.  The 
Veteran was not incontinent, but he had frequency of every 
one to one and a half hours, and nocturia.  The examiner 
concluded with an opinion that the Veteran had worked as a 
security guard, but was now not working and could not work 
because he had bad knees, a bad back, a tremor; and he was an 
alcoholic with liver disease.

The veteran's service-connected disabilities result in a 
combined 80 percent rating and satisfy the requirements set 
forth in 38 C.F.R. § 4.16(a), (b).  See 38 C.F.R. § 4.25.  
After a careful review of the lay and medical evidence, and 
resolving any reasonable doubt remaining in the veteran's 
favor, the Board finds that the veteran is unemployable due 
the aggregate impact of his service-connected disabilities, 
and particularly his (1) familial tremor; (2) diabetes 
mellitus, type II, including any residuals such as 
polyneuropathy of the lower extremities; and (3) chronic 
lumbosacral strain.  Therefore an award of a TDIU is 
warranted.


The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the 
United States Court of Appeals for Veterans Claims (Court) 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work. Friscia, at 297, citing 38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the multiple opinions discussed above more than 
suggest a finding that as a result of impairment caused by 
the symptoms of his service-connected disabilities, the 
Veteran is unable to follow a substantially gainful 
occupation.    Moreover, the evidence indicates that the 
Veteran has not worked at all since January 1992 due to his 
multiple conditions.  

Notably, in addition to service-connected disabilities, the 
Veteran has been diagnosed with a number of disorders for 
which service connection has not been granted.  These include 
alcohol related liver disease requiring a transplant and 
subsequent immunosuppressant medication, and morbid obesity, 
both of which have been listed as having severe impact on the 
Veteran's ability to work.  None of the effects of these 
conditions may be considered in determining whether a grant 
may be made in this claim on appeal.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

But after considering the above discussed opinions 
altogether, and resolving any remaining reasonable doubt to 
the Veteran's favor, the competent medical evidence provides 
sufficient evidence for a finding that the multiple service-
connected disabilities do by themselves in combination result 
in the Veteran being unable to follow a substantially gainful 
occupation.

Based on the foregoing medical and other evidence, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran is unemployable due the 
aggregate impact of his service-connected disabilities.  In 
light of the above, the Board finds that a grant of a TDIU is 
warranted.


ORDER

Service connection for a cervical spine disorder is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disability is granted.
 

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


